Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 08/31/2018 are accepted.
Oath/Declaration
3.       For the record, the Examiner acknowledges that the Oath/Declaration submitted   on 08/31/2018 has been received.

    Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/31/2018 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly an initialed and dated copy of Applicant's IDS form SB08 filed 08/31/2018 is attached to the instant Office action. 
 Examiner Notes
5.        Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed  The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.
Claim Rejections - 35 U.S.C. 101
6.        35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

           Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
         Step 1
         The claims under Step 1 are directed towards an apparatus or machine claim (claims 1-6), system claim 7 and computer-readable storage medium (article of manufacture, claims 8-13). 
         Step 2A, prong 1:
         Claim 1 recites:
         An information processing apparatus comprising: a memory; and a processor coupled to the memory and configured to:    (see 2B)

         calculate, for each set of parameters of the application program, the performance value of the application program from a first power restriction different from any of the plurality of power restrictions, based on the performance model generated for each set of parameters of the application program;     (mental process using pen and paper)
        and output a set of parameters of the application program corresponding to a highest performance value of the calculated performance values.  (See 2B, post solution activity)
        The limitations in claim 1 “generate a performance model for calculating a performance value of an application program…..” falls under the Mental Process enumerated category of abstract ideas because it could be "performed by human”, i.e. mental processes that require human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation. Since, generating a model based on acquired data from results of an application program execution can be done using pen and paper under the mental process grouping of abstract ideas, as the data can be achieved from observing the display of the computer apparatus and used in the calculation process (pen and paper). Moreover, claim limitation “calculate, for each set of parameters of the application program…. based on the performance model generated for each set of parameters of the application program” falls within the Mental Processes enumerated 
           Step 2A, Prong 2:
          This judicial exception is not integrated into a practical application because the claim language only recites elements that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitations fall within the mental processes grouping.  Claim 1 has no additional limitations that integrate the abstract idea into a practical application. The limitation in claim 1 of “An information processing apparatus comprising: a memory; and a processor coupled to the memory and configured to” is recitation of using a generic computer components (memory, processor) that do not impose any meaningful limitations on practicing the abstract idea. The last limitation of claim 1 recites as post solution activity that is to display or store the data output is insignificant extra solution activity. The additional elements do not impose any meaningful limitations on practicing the abstract idea.
          Step 2B:
          The claim as a whole does not include any further additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with in the Step 2A, Prong Two analysis, with respect to integration of the 
         Independent Claims 7 and 8 are similar to claim 1 and therefore are rejected under the same rationale as stated above.
        Claims 2-6 and 9-13 are rejectable as a Judicial Exception (JE) since they do not add significantly more than the abstract idea or have a practical application.
        Claims 2 and 3 are dependent on independent claim 1 and includes all the limitations of claim 1. The claim limitations of claim 2 and 3 are “to generate the performance model, in which an explanatory variable is a power restriction and an objective variable is a performance value, for each set of parameters of the application program by multiple regression analysis” are recitations of Mathematical Concepts enumerated category of abstract ideas and do not amount to significantly more than the abstract idea.
         Claims 4, 5 and 6 are dependent on independent claim 1 and includes all the limitations of claim 1. The claim limitations of claim 4 and 5 are recitations of non-functional data descriptions which does not add anything more to overcome the abstract idea. The claim limitations of claim 6 “acquire the data from the computing apparatus” is recitations of Mere Data Gathering activity to the judicial exception. Therefore, the claims do not amount to significantly more than the abstract idea.

Therefore, the claims 1-13 are not patent eligible.

Claim Rejections - 35 U.S.C. 103

7.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
          1.    Determining the scope and contents of the prior art.
          2.    Ascertaining the differences between the prior art and the claims at issue.
          3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or non-obviousness.
           Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Furuichi et al. (Patent No. US6513124B1) (hereinafter “Furuichi”) (IDS provided in 08/31/2018) and in view of Biswas et al. (Patent No. US9355000B1) (hereinafter “Biswas”)
          Regarding claim 1, Furuichi teaches An information processing apparatus comprising: (Furuichi disclosed in col. 3 lines 64-65 that Fig. 1 is a block diagram that shown an apparatus of his invention);
          a memory; and a processor coupled to the memory and configured to: (Furuichi disclosed in col. 4 lines 13-16 that FIG. 1 shows an example of configuration of computer 1 related to the portion associated with the invention. The hardware portion of computer 1 comprises CPU (central processing unit) 3; and in line 38 Furuichi mentioned memory as ‘non-cacheable’. It has been stated in col. 2 lines 1-3: the objective of the invention is to provide a new method to control the operating speed of a processor by referring to a performance index. Therefore, it is understood that Furuichi taught about the apparatus that comprising a memory and a processor and it is obvious to any apparatus or computing system that the processor would be coupled to the memory);
         Furuichi teaches for calculating a performance value of an application program from a power restriction for each set of parameters of the application program, based on data acquired when a computing apparatus executes the application program for each set of parameters of the application program under each of a plurality of power restrictions (Examiner construes computing apparatus as general computer or CPU which Furuichi disclosed in col. 2 lines 10-12: a method for controlling the operating speed of a processor, which uses the number of instructions in a user mode executed by the processor per a unit period as a performance index. Here, the performance index is as assumed as performance value. Moreover, Furuichi discussed about measuring a value of performance index during a predetermined period (in col. 2 lines 22, 23); In Fig. application program 7 has been shown, also it has been stated in col. 5 lines 63-65: information of hardware usage from OS 5 or application program 7 (for instance, CPU occupation rate for each task, priority of processes, requests of application programs); power restriction has been disclosed as power consumption index in col. 2 lines 40-45; In abstract: “The number of executed instructions (Iu) in a user mode as one of performance indexes of a computer, and the total number of executed instructions (It) as one of power consumption indexes are used. These parameters have a relationship, with energy index E”. In col. 4 lines 55-62: implementing the present invention by Software, accesses to CPU 3 (in Fig. 1) and detects, the total number of executed instructions and the number of executed instructions in the user mode per unit period. It is also possible to acquire information of hardware usage from application program 7”. In col. 6 lines 10-17: “in FIG. 2, an operating speed fi, of CPU 3 (i indicates the number of repetitions in FIG. 2) is set to the maximum value fmax (step 103). Then, energy index E (f) at the time is acquired (measured) (step 105). As, performance index V and power consumption index P 
         Furuichi teaches calculate, for each set of parameters of the application program, the performance value of the application program from a first power restriction different from any of the plurality of power restrictions, (Furuichi discussed in col. 5 lines 32-35, 37-52: P= power consumption index (power consumption (W) of a processor), V= performance index (problem size of a task processed per a unit period (computing speed)), E= energy index. An energy index is represented by E=P/V. All these indexes are employed in the control of an operating speed of CPU 3 (in Fig. 1). Furuichi disclosed in col. 1 lines 40-45: measuring a value of a power consumption index and changing the operating speed of the processor based on a value of the power consumption index. It is also possible to set the operating frequency by a value of a power consumption index”. Moreover, it has been stated lines 53-55 and 59-63: “information to be used as a power consumption index can be the total number of executed instructions within a predetermined period. A performance index can be, the number of executed instructions in a user mode within a predetermined period, a cache miss rate, the number of access to non-cacheable memory, an I/O instruction rate, and information of hardware usage from OS 5 or application program 7”. Therefore, it is understood from the above discussion that performance value as ‘performance index’ and power restriction 
         and Furuichi teaches output a set of parameters of the application program corresponding to a highest performance value of the calculated performance values (Furuichi discussed about the parameters of the application program corresponding to performance value (in col. 5 lines:32-35). Moreover, he disclosed in col. 9 lines 41-46: “index Count is introduced for counting the number of executions of each task when the operating speed of a processor is the highest. This is used in order to prevent changing the operating speed of a processor before a task is in a stable state”. Here, a scenario has been discussed that the operating speed of a processor which eventually the performance value is highest. In col. 10 lines 50-61, it has been stated: the aspects of the invention were explained in a form of a processing flow, while it is also possible to implement the invention by using an electronic circuit or other apparatus for executing each process. It is also possible to create a program for performing the steps required for the present invention. The program is stored in a storage device, and it may be stored on a storage medium”. Therefore it is understood that the highest performance value for different parameters of the application program are stored or output the result in a storage device);
         However, Furuichi doesn’t teach generate a performance model.  
Biswas teaches generate a performance model (Biswas disclosed in col. 1 lines 54-58: “computing power information for a model, such as a high-level model, to be implemented in target hardware, and for performing one or more transmutations on the model in an effort to reduce the model's power consumption”. Here, the high-level model is assumed as performance model);
         Therefore, Furuichi and Biswas are analogous because they are related to understand about the information processing apparatus that generates a performance model for calculating a performance value of an application program. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Furuichi and Biswas to generate a performance model for calculating a performance value from a power restriction. One of ordinary skill in the art would have been motivated to make such a combination because performance model generated for each set of parameters of the application program a performance value from a power restriction can be calculated. (Biswas disclosed in col. 1 lines 54-58)
        Regarding claim 2, Furuichi and Biswas teach The information processing apparatus according to claim 1, wherein Biswas teaches the processor is configured to generate the performance model in which an explanatory variable is a power restriction (Biswas disclosed in col. 1 lines 54-58: “computing power information for a model, such as a high-level model, to be implemented in target hardware, and for performing one or more transmutations on the model in an effort to reduce the model's power consumption”. Here, the high-level model is assumed as performance model. Moreover, Biswas discussed about using microprocessor in the 
       However, Biswas doesn’t teach the data includes the performance value, and an objective variable is a performance value, for each set of parameters of the application program by multiple regression analysis.
        Furuichi teaches the data includes the performance value, and an objective variable is a performance value, for each set of parameters of the application program by multiple regression analysis (In statistical modeling, regression analysis is a set of statistical processes for estimating the relationships between a dependent variable and one or more independent variables. Dependent or objective variable should be linked to the objective or goal. The prior art Furuichi discussed in col. 2 lines 22, 23 about the data which includes the performance value while measuring a value of performance index during a predetermined period. Furuichi discussed about the parameters of the application program corresponding to performance value (in col. 5 lines: 32-35). He also disclosed in col. 1 lines 40-45: “measuring a value of a power consumption index and changing the operating speed of the processor based on a value of the power consumption index. It is also possible to set the operating frequency by a value of a power consumption index”. Here, the operating speed of the processor got changed that is based on a value of the power consumption, which means operating frequency or speed got changed during measuring a value of a power consumption. Furuichi discussed in col. 5 lines 32-35, 37-52: P= power consumption index (power consumption (W) of a processor), V= performance index (problem size of a task processed per a unit period (computing speed)), E= energy index. An energy index is represented by E=P/V. All these indexes are employed in the control of an operating speed of CPU 3 (in Fig. 1). Here, the example of regression analysis can be seen by the representation of energy index, E, where independent variable P as (power consumption index) and an objective variable as performance value which is dependent on power consumption index. Therefore, it is understood that regression analysis has been performed using the performance value and power restriction).
          Therefore, Furuichi and Biswas are analogous because they are related to understand about the information processing apparatus that generates a performance model for calculating a performance value of an application program. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Furuichi and Biswas to generate a performance model and perform regression analysis by using the performance value and power restriction. One of ordinary skill in the art would have been motivated to make such a combination because performance model generated for each set of parameters of the application program and a performance value (as an objective variable) and power restriction (as an explanatory variable) has been implied to do the regression analysis. (Biswas disclosed in col. 1 lines 54-58, 63-64)
Furuichi and Biswas teach The information processing apparatus according to claim 1 wherein Furuichi teaches the data includes the performance value and an index value regarding an operation of the computing apparatus (Furuichi discussed in col. 2 lines 22, 23 about the data which includes the performance value while measuring a value of performance index during a predetermined period. Furuichi disclosed in col. 1 lines 65-67: “an energy index represented by a ratio of values of the power consumption index and the performance index.” Moreover, col. 1 lines 47-60: “referring to a ratio of values of the performance and the power consumption indexes, changing a policy for changing the operating speed of a processor and by referring to the policy, changing the operating speed of the processor. This is to change an operating speed of the processor by using the energy index”. Here, changing the operating speed of the processor is an operation of the computing apparatus where index value or the ratio of values of the performance and the power consumption indexes have been used);
          Furuichi teaches an objective variable is the index value (Furuichi discussed in col. 2 lines 63-67: calculating a value of an energy index from values of the performance and the power consumption indexes, and changing the operating speed of a processor to reduce a value of the energy index. Reducing the energy index means more power saving and higher performance (less sacrificed performance)”. Here, the energy index or index value is dependent or got measured from the values of performance and the power consumption indexes, which means index value is represented as objective variable; and second performance model in which an explanatory variable is the index value and an objective variable is the performance Furuichi discussed about the parameters of the application program corresponding to performance value (in col. 5 lines:32-35). Moreover, Furuichi discussed in col. 5 lines 32-35, 37-52: P= power consumption index (power consumption (W) of a processor), V= performance index (problem size of a task processed per a unit period (computing speed)), E= energy index. An energy index is represented by E=P/V. All these indexes are employed in the control of an operating speed of CPU 3 (in Fig. 1). Here, the regression analysis had been performed (by E=P/V) and represented by energy index, E assumed as index value which is independent or explanatory variable in this example. Performance value is as an objective variable which is dependent on power consumption index. Therefore, it is understood that regression analysis has been performed using the performance value and power restriction).
        and Furuichi teaches the index value includes at least one of values of an operating frequency of a processor in the computing apparatus, consumption power of the processor, temperature of the processor, and consumption power of a memory in the computing apparatus (For purposes of applying prior art and to facilitate compact prosecution, Examiner construes the consumption power of the processor or memory are almost same because both of these components are part of computing apparatus. Since the applicant used ‘index value includes at least one of’ term at the beginning of claim language, that means consumption power of processor or memory get considered as index value as along with operating frequency and temperature of the processor. The prior art Furuichi disclosed in col. 1 lines 40-45: Furuichi disclosed in col. 5 lines 53-58: “information to be used as a power consumption index can be the total number of executed instructions within a predetermined period, calories calculated from a temperature if sensor 13 (in Fig. 1) is a temperature sensor, a measured current value if sensor 13 is an ampere meter, a measured power value if sensor 13 is a wattmeter”. Therefore, it is understood Furuichi already discussed about index value or energy index which includes values of an operating frequency of a processor, consumption power of the processor, temperature of the processor in the computing apparatus);
         However, Furuichi doesn’t teach the processor is configured to generate a first performance model in which an explanatory variable is the power restriction.
         Biswas teaches the processor is configured to generate a first performance model in which an explanatory variable is the power restriction (Biswas disclosed in col. 1 lines 54-58: “computing power information for a model, such as a high-level model, to be implemented in target hardware, and for performing one or more transmutations on the model in an effort to reduce the model's power consumption”. Here, the high-level model is assumed as performance model. Moreover, Biswas discussed about using microprocessor in the embedded system (in col. 17 lines 1-20). Therefore, it can be seen that the performance or high-level model got generated by the processor. It has been stated in col. 1 lines 63-64: “The computed power information may be independent of any particular target hardware”. Therefore it is understood that 
           Therefore, Furuichi and Biswas are analogous because they are related to understand about the information processing apparatus that generates a performance model for calculating a performance value of an application program. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Furuichi and Biswas to generate a performance model and perform regression analysis by using the performance value and power restriction. One of ordinary skill in the art would have been motivated to make such a combination because performance model generated for each set of parameters of the application program and a performance value (as an objective variable) and power restriction (as an explanatory variable) has been implied to do the regression analysis. (Biswas disclosed in col. 1 lines 54-58, 63-64)
          Regarding claim 4, Furuichi and Biswas teach The information processing apparatus according to claim 1 wherein Furuichi teaches each of the plurality of power restrictions (Furuich disclosed in col. 2 lines 40-45 power consumption index which is assumed as power restriction) and in a first period in the unit time (Furuich disclosed in col. 2 lines 22-24: “measuring a value of a first performance index during a first predetermined period; changing the operating speed of the processor”; lines 40-45: “measuring a value of a power consumption index during a third predetermined period, and changing the operating speed of the processor based on a value of the power consumption index. It is also possible to set the operating frequency by a value of a power consumption index”. From this discussion it is understood that, performance 
          However, Furuichi doesn’t teach an average power usable in a unit time and an average of power usable.
          Biswas teaches an average power usable in a unit time and an average of power usable (According to the Spec. of current application, in page 7 para [0044]: “a power cap is an average value of consumption power usable in a certain time period”. Examiner construes first period as period of time or an interval of time with a start time and a stop time. The prior art Biswas disclosed in col. 10 lines 57-59: Referring to FIG. 4, The total power score as computed for the model 400 at the point in time represented by FIG. 4 may be displayed in the field 420 (Total power= 18)”; in lines 59-64: “the power value may be the, maximum, minimum, mean, or median of the determined power consumption range. The set of power values for a given database, e.g., LUT, may then be normalized to the lowest power value”. Here, it is understood that power usable or set of power values normalized to the lowest power value in a given database (for example LUT), that means average of power value in unit  time which has been displayed in Fig. 4 (as discussed above)). 
          Therefore, Furuichi and Biswas are analogous because they are related to understand about the information processing apparatus that generates a performance model for calculating a performance value and power consumption of an application program. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Furuichi and Biswas in generation of a performance model, power restriction includes average value of consumption power usable in a certain time period. One of ordinary skill in the art would have been motivated to make such a combination because plurality of power restrictions that includes average power usable in a unit time and measuring value of a power consumption index in predetermined period. (Biswas disclosed in col. 10 lines 57-59, Fig. 4)
          Regarding claim 5, Furuichi and Biswas teach The information processing apparatus according to claim 1 wherein Biswas teaches the parameters of the application program includes at least one of a parameter set as an argument of the application program (Biswas disclosed in col. 8 lines 53-64: “One or more power parameter values, such as C1 and C2 parameters, may be derived for a given core block from empirical studies or analysis. The set of power values for a given database, e.g., LUT, may then be normalized to the lowest power value. The normalized values may correspond to the C1 power parameters of the given database. In col. 9 lines 7-15: Both C1 and C2 may be derived empirically based on characterization experiments. The power parameter values may be non-dimensional and target independent, and thus the computed power scores may be non-dimensional. The powers scores may represent relative power consumption information that is not tied to any particular target hardware device. Lines 45-60: The power score evaluation engine may compute a power score for the core components based on, or as a function of the power parameters for those components, as stored in the selected database, e.g., database. Formula to compute a power score: Ps= (C1xB+C2) x Sampling Rate, where Ps is the power score being computed, C1 is the first power parameter, C2 is the second power parameter”. Here, it 
          Biswas teaches a parameter set as an environment variable (Biswas disclosed in col. 5 lines 63-67, col. 6 lines 1-6: “The high-level modeling environment may include one or more debugging facilities for example, allow halting a simulation or execution at one or more breakpoints. A breakpoint may be specified for a variable, for example, to halt simulation or execution when the variable value changes. A breakpoint also may be conditional, for example, only halting simulation or execution when a variable value changes and the current time of simulation or execution is in a certain time interval, or only halting simulation or execution when a variable has changed a specified number of times”. Here, during the halting or execution of a simulation at one or more breakpoints, in that case a variable get specified for this purpose. This specified variable is environment variable, which can be used in the high-level modeling environment, help in debugging facilities for breakpoint like halting during the execution in the simulation);
          However, Biswas doesn’t teach a parameter set in a file that is referred to when the application program is executed.
         Furuichi teaches a parameter set in a file that is referred to when the application program is executed (Furuich disclosed in col. 4 lines 61-67 and col. 5 lines 1-4: “It is possible to acquire information of hardware usage from application program7 and information of hard ware usage from other portions of OS5 (in Fig. 1). Control section19 controls an operating speed of CPU3 based on such acquired information. This control is performed by control ling an output clock signal of clock 
         Therefore, Furuichi and Biswas are analogous because they are related to understand about the information processing apparatus that generates a performance model for calculating a performance value and power consumption of an application program. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Furuichi and Biswas to generate a performance model and the parameters of the Furuichi disclosed in col. 4 lines 61-67 and col. 5 lines 1-4, 9-25)
        Regarding claim 6, Furuichi and Biswas teach The information processing apparatus according to claim 1 wherein Furuichi teaches the processor is configured to when the computing apparatus executes the application program for each set of parameters of the application program under each of a plurality of power restrictions, acquire the data from the computing apparatus (Furuichi disclosed in col. 2 lines 10-12: a method for controlling the operating speed of a processor, which uses the number of instructions in a user mode executed by the processor per a unit period as a performance index. Here, the performance index is as assumed as performance value. Moreover, Furuichi discussed about measuring a value of performance index during a predetermined period (in col. 2 lines 22, 23); In Fig. application program 7 has been shown, also it has been stated in col. 5 lines 63-65: information of hardware usage from OS 5 or application program 7 (for instance, CPU occupation rate for each task, priority of processes, requests of application programs); power restriction has been disclosed as power consumption index in col. 2 lines 40-45; In abstract: “The number of executed instructions (Iu) in a user mode as one of performance indexes of a computer, and the total number of executed instructions (It) as one of power consumption indexes are used. These parameters have a relationship, i, of CPU 3 (i indicates the number of repetitions in FIG. 2) is set to the maximum value fmax (step 103). Then, energy index E (f) at the time is acquired (measured) (step 105). As, performance index V and power consumption index P are measured and acquired by calculation”. Therefore, it is understood that data (that is comprises of performance value and power restriction) got collected or acquired by the computing apparatus for the parameters of the application program (as discussed above);
        Regarding claim 7, Furuichi teaches A system, comprising: (Since, the system comprises of an information processing apparatus; and a computing apparatus coupled to the information processing apparatus, which is a general computer or CPU which has generic computer components (processors, memory etc.). Therefore, the prior art Furuichi already taught about the whole system in his invention)
       an information processing apparatus; and a computing apparatus coupled to the information processing apparatus, wherein the information processing apparatus includes: (Examiner construes computing apparatus as general computer or CPU which has generic computer components (processors, memory etc.).  Furuichi disclosed in col. 3 lines 64-65 that Fig. 1 is a block diagram that shown an apparatus of his invention)
a memory; and a processor coupled to the memory and configured to: (Furuichi disclosed in col. 4 lines 13-16 that FIG. 1 shows an example of configuration of computer 1 related to the portion associated with the invention. The hardware portion of computer 1 comprises CPU (central processing unit) 3; and in line 38 Furuichi mentioned memory as ‘non-cacheable’. It has been stated in col. 2 lines 1-3: the objective of the invention is to provide a new method to control the operating speed of a processor by referring to a performance index. Therefore, it is understood that Furuichi taught about the apparatus that comprising a memory and a processor and it is obvious to any apparatus or computing system that the processor would be coupled to the memory);
         Furuichi teaches for calculating a performance value of an application program from a power restriction for each set of parameters of the application program, based on data acquired when a computing apparatus executes the application program for each set of parameters of the application program under each of a plurality of power restrictions (Furuichi disclosed in col. 2 lines 10-12: a method for controlling the operating speed of a processor, which uses the number of instructions in a user mode executed by the processor per a unit period as a performance index. Here, the performance index is as assumed as performance value. Moreover, Furuichi discussed about measuring a value of performance index during a predetermined period (in col. 2 lines 22, 23); In Fig. application program 7 has been shown, also it has been stated in col. 5 lines 63-65: information of hardware usage from OS 5 or application program 7 (for instance, CPU occupation rate for each task, priority u) in a user mode as one of performance indexes of a computer, and the total number of executed instructions (It) as one of power consumption indexes are used. These parameters have a relationship, with energy index E”. In col. 4 lines 55-62: implementing the present invention by Software, accesses to CPU 3 (in Fig. 1) and detects, the total number of executed instructions and the number of executed instructions in the user mode per unit period. It is also possible to acquire information of hardware usage from application program 7”. In col. 6 lines 10-17: “in FIG. 2, an operating speed fi, of CPU 3 (i indicates the number of repetitions in FIG. 2) is set to the maximum value fmax (step 103). Then, energy index E (f) at the time is acquired (measured) (step 105). As, performance index V and power consumption index P are measured and acquired by calculation”. Therefore, it is understood that data (that is comprises of performance value and power restriction) got collected or acquired by the computing apparatus for the parameters of the application program (as discussed above));
         Furuichi teaches calculate, for each set of parameters of the application program, the performance value of the application program from a first power restriction different from any of the plurality of power restrictions, (Furuichi discussed in col. 5 lines 32-35, 37-52: P= power consumption index (power consumption (W) of a processor), V= performance Furuichi disclosed in col. 1 lines 40-45: measuring a value of a power consumption index and changing the operating speed of the processor based on a value of the power consumption index. It is also possible to set the operating frequency by a value of a power consumption index”. Moreover, it has been stated lines 53-55 and 59-63: “information to be used as a power consumption index can be the total number of executed instructions within a predetermined period. A performance index can be, the number of executed instructions in a user mode within a predetermined period, a cache miss rate, the number of access to non-cacheable memory, an I/O instruction rate, and information of hardware usage from OS 5 or application program 7”. Therefore, it is understood from the above discussion that performance value as ‘performance index’ and power restriction as ‘power consumption index’ has been employed to calculate the energy index. The performance value depends on the different parameters of application program and there is an effect on performance value when the value of power consumption or power restriction got changed);
         and Furuichi teaches output a set of parameters of the application program corresponding to a highest performance value of the calculated performance values (Furuichi discussed about the parameters of the application program corresponding to performance value (in col. 5 lines:32-35). Moreover, he disclosed in col. 9 lines 41-46: “index Count is introduced for 
         However, Furuichi doesn’t teach generate a performance model.  
         Biswas teaches generate a performance model (Biswas disclosed in col. 1 lines 54-58: “computing power information for a model, such as a high-level model, to be implemented in target hardware, and for performing one or more transmutations on the model in an effort to reduce the model's power consumption”. Here, the high-level model is assumed as performance model);
         Therefore, Furuichi and Biswas are analogous because they are related to understand about the information processing apparatus that generates a performance model for calculating a performance value of an application program. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Furuichi and Biswas to generate Biswas disclosed in col. 1 lines 54-58)
         Regarding claim 7, Furuichi teaches A non-transitory computer-readable storage medium storing a program that causes a computer to execute a process, the process comprising: (Furuichi disclosed in col. 10 lines 50-63: “the aspects of the invention explained in a form of a processing flow, while it is also possible to implement the invention by using an electronic circuit or other apparatus for executing each process. It is also possible to create a program for performing the steps required for the present invention. The program is stored in a storage device, and in distribution, it may be stored on a storage medium such as a CD-ROM or a floppy disk”. Therefore, it is understood that Furuichi implemented his invention on a storage device which is stored on a storage medium)
         Furuichi teaches for calculating a performance value of an application program from a power restriction for each set of parameters of the application program, based on data acquired when a computing apparatus executes the application program for each set of parameters of the application program under each of a plurality of power restrictions (Furuichi disclosed in col. 2 lines 10-12: a method for controlling the operating speed of a processor, which uses the number of instructions in a user mode executed by the processor per a unit period as a performance index. Here, the Furuichi discussed about measuring a value of performance index during a predetermined period (in col. 2 lines 22, 23); In Fig. application program 7 has been shown, also it has been stated in col. 5 lines 63-65: information of hardware usage from OS 5 or application program 7 (for instance, CPU occupation rate for each task, priority of processes, requests of application programs); power restriction has been disclosed as power consumption index in col. 2 lines 40-45; In abstract: “The number of executed instructions (Iu) in a user mode as one of performance indexes of a computer, and the total number of executed instructions (It) as one of power consumption indexes are used. These parameters have a relationship, with energy index E”. In col. 4 lines 55-62: implementing the present invention by Software, accesses to CPU 3 (in Fig. 1) and detects, the total number of executed instructions and the number of executed instructions in the user mode per unit period. It is also possible to acquire information of hardware usage from application program 7”. In col. 6 lines 10-17: “in FIG. 2, an operating speed fi, of CPU 3 (i indicates the number of repetitions in FIG. 2) is set to the maximum value fmax (step 103). Then, energy index E (f) at the time is acquired (measured) (step 105). As, performance index V and power consumption index P are measured and acquired by calculation”. Therefore, it is understood that data (that is comprises of performance value and power restriction) got collected or acquired by the computing apparatus for the parameters of the application program (as discussed above);
Furuichi teaches calculating, for each set of parameters of the application program, the performance value of the application program from a first power restriction different from any of the plurality of power restrictions, (Furuichi discussed in col. 5 lines 32-35, 37-52: P= power consumption index (power consumption (W) of a processor), V= performance index (problem size of a task processed per a unit period (computing speed)), E= energy index. An energy index is represented by E=P/V. All these indexes are employed in the control of an operating speed of CPU 3 (in Fig. 1). Furuichi disclosed in col. 1 lines 40-45: measuring a value of a power consumption index and changing the operating speed of the processor based on a value of the power consumption index. It is also possible to set the operating frequency by a value of a power consumption index”. Moreover, it has been stated lines 53-55 and 59-63: “information to be used as a power consumption index can be the total number of executed instructions within a predetermined period. A performance index can be, the number of executed instructions in a user mode within a predetermined period, a cache miss rate, the number of access to non-cacheable memory, an I/O instruction rate, and information of hardware usage from OS 5 or application program 7”. Therefore, it is understood from the above discussion that performance value as ‘performance index’ and power restriction as ‘power consumption index’ has been employed to calculate the energy index. The performance value depends on the different parameters of application program and there is an effect on performance value when the value of power consumption or power restriction got changed);
Furuichi teaches outputting a set of parameters of the application program corresponding to a highest performance value of the calculated performance values (Furuichi discussed about the parameters of the application program corresponding to performance value (in col. 5 lines:32-35). Moreover, he disclosed in col. 9 lines 41-46: “index Count is introduced for counting the number of executions of each task when the operating speed of a processor is the highest. This is used in order to prevent changing the operating speed of a processor before a task is in a stable state”. Here, a scenario has been discussed that the operating speed of a processor which eventually the performance value is highest. In col. 10 lines 50-61, it has been stated: the aspects of the invention were explained in a form of a processing flow, while it is also possible to implement the invention by using an electronic circuit or other apparatus for executing each process. It is also possible to create a program for performing the steps required for the present invention. The program is stored in a storage device, and it may be stored on a storage medium”. Therefore it is understood that the highest performance value for different parameters of the application program are stored or output the result in a storage device);
         However, Furuichi doesn’t teach generating a performance model.  
         Biswas teaches generating a performance model (Biswas disclosed in col. 1 lines 54-58: “computing power information for a model, such as a high-level model, to be implemented in target hardware, and for performing one or more transmutations on the model in an effort to reduce the model's power consumption”. Here, the high-level model is assumed as performance model);                                                                                                                                                                                                     
Furuichi and Biswas are analogous because they are related to understand about the information processing apparatus that generates a performance model for calculating a performance value of an application program. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Furuichi and Biswas to generate a performance model for calculating a performance value from a power restriction. One of ordinary skill in the art would have been motivated to make such a combination because performance model generated for each set of parameters of the application program a performance value from a power restriction can be calculated. (Biswas disclosed in col. 1 lines 54-58)    
         Regarding claims 9-13 Furuichi and Biswas teach The storage medium according to claim 8 are incorporating the rejections of claims 2-6 respectively (because claims 9-13 have the same exact claim language as claims 2-6), therefore claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Furuichi and Biswas as discussed above for substantially similar rationale.


                                                       Conclusion
8.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN106991030A (“A kind of light weight method of the system power dissipation optimization based on on-line study”) discloses “ invention provides a kind of light weight method of the system power dissipation optimization based on on-line study, and it is related to embedded system Low power technology field, more particularly to a kind of side being combined for power consumption of embedded system optimization and machine learning algorithm Method, 
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUPUR DEBNATH whose telephone number is (571)272-8161. The examiner can normally be reached on Monday to Friday from 8:30 a.m. to 6:00 pm (EST). 
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached at telephone number (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
   Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
   Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
 interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 

 /NUPUR DEBNATH/  Examiner, Art Unit 2129  


/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129